DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 12/13/2019 and reviewed by the Examiner.
Response to Arguments
Applicant's arguments filed 12/13/2019 have been fully considered but they are not persuasive.
Regarding Applicants argument wherein “…there is no teaching in Fu of determining whether the on or more viewers attention is directed to the display…” The Examiner asserts that as noted in the office action mailed on 05/25/2022. Fu clearly teaches the capability to determine whether attention of the one or more viewers is directed to the display based on the acquired position data see paragraphs [0017, 0038] for example as specified in paragraph [0017] the computer module transmits the warning signal  upon identification of any one of the following condition: frequency of the eyes of the user being closed conforms with a predetermined frequency; instant swaying movement of the head of the user. Furthermore, paragraph [0038] of Fu discloses the detection unit comprises image recognition module that receives the original image from the image acquisition module and recognizes a target image conforming to a preset facial definition. Thus, Examiner respectfully disagree and asserts that Fu teaches whether attention of the one or more viewers is directed to the display based on the acquired position data see paragraphs. Wu and Chu are not required to disclose said feature.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fu (U.S. Pat. Pub. No. 20120229300 A1).
	Regarding claim 1, Fu teaches a display system comprising:
a support assembly (Fu; Fig. 2) configured to selectively adjust a viewing angle of a display for one or more viewers; and
an attention detection system (Fu; 2) configured to:
acquire position data of the one or more viewers;
determine whether attention of the one or more viewers is directed to the display based on the acquired position data [0017, 0038]; and
control the support assembly to adjust the viewing angle of the display for viewing by the one or more viewers in response to determining that the attention of the one or more viewers is directed to the display [0040, 0041].
Regarding claim 2, Fu teaches the support assembly includes a pivot mechanism (12) configured to attach to the display and to pivot the display, when attached, in a vertical direction and/or a horizontal direction to adjust the viewing angle of the display.
Regarding claim 3, Fu teaches the support assembly comprises a motorized mechanism [0019] configured to move the pivot mechanism to pivot the display, when attached, in the vertical direction and/or the horizontal direction.
Regarding claim 4, Fu teaches the support assembly includes a mechanism (13) configured to attach to the display and move the display, when attached, in a vertical direction and/or a horizontal direction to adjust the viewing angle of the display.
Regarding claim 5, Fu teaches the support assembly comprises a motorized mechanism configured to move the display, when attached, in the vertical direction and/or the horizontal direction [0019].
Regarding claim 6, Fu teaches the support assembly includes at least one arm (122) configured to attach the display to the display system.
Regarding claim 7, Fu teaches the support assembly comprises a motorized mechanism comprising an electrical motor operably attached to the support assembly for adjusting the viewing angle of the display [0019, 0022, 31].
Regarding claim 8, Fu teaches the attention detection system comprises an image capture device (Fu; 21) configured to acquire one or more images of the one or more viewers, and wherein the attention detection system is configured to determine the position data of the one or more viewers based on the acquired one or more images [0015].
Regarding claim 9, Fu teaches the acquired one or more images include images of eyes of the one or more viewers, and wherein the attention detection system is configured to: determine gaze direction of the one or more viewers based on the acquired one or more images; determine whether the one or more viewers are gazing at the display based on the determined gaze direction; and control the support assembly to adjust the viewing angle of the display to face the one or more viewers in response to determining that the one or more viewers are gazing at the display [0038, 0045].
Regarding claim 10, Fu teaches the attention detection system comprises an image capture device (Fu; 21) configured to acquire one or more images of the one or more viewers, and wherein the attention detection system is configured to determine the position data of the one or more viewers based on the acquired one or more images [0015].
Regarding claim 11, Fu teaches the attention detection system (Fu; 2) is configured to: determine a position of the one or more viewers based on the acquired one or more images; and control the support assembly to adjust the viewing angle of the display to face the determined position of the one or more viewers [0024].
Regarding claim 14 Fu teaches the display system is capable of acquiring position data of the one or more viewers comprises acquiring position data of the one or more viewers whose attention is directed to the display and one or more bystanders whose attention is not directed to the display, wherein the attention detection system is configured to distinguish the one or more viewers whose attention is directed to the display from the one or more bystanders whose attention is not directed to the display, and wherein the adjusted viewing angle of the display is configured to direct images generated by the display to the one or more viewers whose attention is directed to the display [0015, 0038 and 0045].
Regarding claim 15, Fu teaches the display system capable of adjusting viewing angle is directed towards a center of positions of the one or more viewers whose attention is directed to the display [0041].
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fu (U.S. Pat. Pub. No. 20120229300 A1) In view of Wu (U.S. Pat. Pub. No. 20190373231 A1).
Regarding claim 16, Fu teaches the display system.
However, Fu is silent to teach the display system is configured to cooperate with another display system.
Wu teaches the display system is configured to cooperate with another display system (Wu; 0044) to present coordinated visual data to the one or more viewers, and to present the coordinated visual data according to positions of the display system and the another display system with respect to one another.
Fu and Wu  are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Fu having the ability to cooperate  with another display system in synchronized manner to present coordinated visual data to the one or more viewers, and to present the coordinated visual data according to positions of the display system and the another display system with respect to one another. The motivation would have been to facilitate the display for plurality of viewers Therefore, it would have been obvious to modify Fu as specified in claim 16.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (20190093817 A1) in view of Fu (U.S. Pat. Pub. No. 20120229300 A1).
Regarding claim 17, Chu teaches an audio system comprising:
a speaker support assembly (Chu; 20) configured to selectively position a speaker for listening by one or more listeners; and
an attention detection system (Chu; 102) configured to: acquire position data of the one or more listeners; determine whether attention of the one or more listeners is directed to the speaker based on the acquired position data; and
control the speaker support assembly to position the speaker in a position for listening by the one or more listeners in response to determining that the attention of the one or more listeners is directed to the speaker [Chu; 0034]. Chu is silent to specifically point out the audio device being a speaker. However, the Examiner takes the official notice that audio-visual devices are old and well known in the art to include the speaker system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Chu having the speaker system as claimed in claim 17. The motivation would have been to provide audio information to the user.
Regarding claim 18, Chu as modified teaches the speaker support assembly comprises an electrical motor [Chu; 0040] for controlling the positioning of the speaker [Chu; 20].
Regarding claim 19, Chu teaches the attention detection system comprises an image capture device [Chu; 0047] configured to acquire one or more images of the one or more listeners, and wherein the attention detection system is configured to determine the position data of the one or more listeners based on the acquired one or more images [Chu; 0047].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (20190093817 A1) in view of Fu (U.S. Pat. Pub. No. 20120229300 A1).
Regarding claim 20, Chu teaches the detection system. However, Chu is silent to teach the acquired one or more images include images of eyes.
Wu teaches the acquired one or more images include images of eyes of the one or more viewers, and wherein the attention detection system is configured to:
determine gaze direction of the one or more listeners based on the acquired one or more images [Chu; 0017, 0045, 0048].
Chu and Fu are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Chu having the eye detection system as disclosed by Fu such that the system determine whether the one or more listeners are gazing towards the speaker based on the determined gaze direction; and control the speaker support assembly to position the speaker to face the one or more listeners in response to determining that the one or more listeners are gazing toward the speaker. The motivation would have been to facilitate the use of the product. Therefore, it would have been obvious to modify Chu as specified in claim 20.
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631